Case 1:16-cv-01678-KBJ Document 46-1 Filed 07

/23/19 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HOWARD T. TYSON SR.

Plaintiff

 

V. case No 16-cv-1678(KBJ)

MEGAN BRENNEN

Defendant

SWORN on OF HOWARD T

COMES NOW HOW. T. TYSON SR., E

STATES.

1.

TYSON SR.

sEING DULY SWORN

THAT I AM THE AFFIANT AND I AM COMPITENT TO TESTIFY

IN THIS MATTER BEFORE THIS COURT.

RECEIVED
JUL 2.3 2019

Clerk, U.S. District & Bankruptcy

 

Courts for the District of Columbia
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 2 of 15

2.

ON OR ABOUT JUNE 9™, 2010, WHILE EMPLOYED AT THE
GOVERNMENT MAIL FACILITY, V STREET N.E. WASHINGTON DC
I WAS APPROACHED BY PLANT MANAGER HARRISTON, AND TOLD
TO TURN MY GOSPEL MUSIC DOWN, WHICH WAS PLAYING ON MY
RADIO. I INFORMED HIM THAT HE WAS GIVEN AN OFFICE TO THE
REAR OF THE BUILDING, AWAY FROM ANY DISTURBANCE ON THE
FLOOR.

3.

PLANT MANAGER HARRISTON APPROACHED ME ABOUT MY
GOSPEL MUSIC ON SEVERAL OCCASIONS. I ALSO INFORMED HIM
THAT HE DOESN’T SAY ANYTHING TO THE OTHER EMPLOYEES
WHO PLAYS THEIR SECULAR MUSIC, ALSO IN MY WORK AREA.

4
AFTER SEVERAL CONFRONTATIONS BETWEEN PLAINTIFF
AND PLANT MANAGER HARRISTON, OVER THE PLAYING OF THE
GOSPEL MUSIC, MY JOB WAS ABOLISHED ON OR ABOUT, APRIL
THE 11™, 2011. 1 WAS TRANSFERRED TO THE JOSEPH CURSEE AND
THOMAS MORRIS P&DC, TO CONTINUE MEMPLOYMENT.
5.

A NEW MAIL HANDLER POSITION WAS POSTED ON MAY 1278
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 3 of 15

2014. THAT SHOULD HAVE NOT BEEN POSTED.
6.

THE REASON THIS POSITION SHOULD NOT HAVE BEEN
POSTED, IS BECAUSE, THE JOB BELONED TO THE PLAINTIFF, DUE
TO IT BEING A RETREATED POSITION.

ol
A RETREATED POSITION IS ANEW JOB OPPENING, RESIGNED.
FOR AN EMPLOYEE, WHO HAD LEFT THE LOCATION, WITH A
AGREEMENT.
8
THAT AGREEMENT IS BETWEEN MANAGEMENT AND THE
SENIOR EMPLOYEE WHO LEFT THAT FACILITY.
9
THE PLAINTIFF WAS THAT SENIOR EMPLOYEE
10

WHEN PLAINTIFF DISCOVERED THE POSITION WAS POSTED,
HE CONFERED WITH THESENIOR UNION REPRESENTATIVE,
LAMAR GRIGSPY.

11
SUBSIQUENTLY, MR. GRIGSPY INFORMED PLAINTIFF, THAT

THE JOB WAS HIS.
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 4 of 15

12

ON , MAY 19™, , 2014 PLAINTIFF REPORTED TO HIS JOB, AND
WAS SUBSIQUENTLY GIVEN A LETTER INDICATION, THE
OFFER OF RETREAT, WHICH HE ACCEPTED.

13

ON WENESDAY, MAY 21°", 2014, PLAINTIFF WAS CALLED TO

PLANT MANAGER OFFICE, YOLANDA SANDERS. WHO INFORMED
HIM, THE POSITION WAS RECENDED.
14
PLAINTIFF ASKED MANAGER SANDERS IF SHE HAD
DOCUMENTATION INDICATING THAT THE JOB WAS RESENDED.
15
MANAGER SANDERS MENTIONED THAT THE UNION WOULD
HAVE A LETTER INDICATING THAT THE RETREATED POSITION
WAS RECENDED.
16
ON MAY 21°", 2014, PLAINTIFF CONTACTED UNION
REPRESENTATIVE, LAMAR GRIGSPY, WHO ADVISED HIM, THAT
HE DID NOT HAVE A LETTER INDICATING THE POSITION HAD

BEEN RECENDED.
Case | Document 46-1 Filed 07/23/19 Page 5 of 15

17
|
ON MAY 215", PLAINGIFF CALLED MAIN UNION OFFICE
LOCATED AT 2222 CONNECTICUT AVE, N.W. WASHINGTON D.C.

AND SPOKE TO MR. DICK.

f 18

PLAINTIFF INFORMED MR. DICK, THAT MANAGER SANDERS

 

’ TREATED POSITION WAS

RESENDED AND THAT UNION REPRESENTATIVE, LAMAR,
GRIGSPY, WOULD HAVE A COPY OF A LETTER INDICATING

SUCH WHICH HE DID NOT.

19

 

MR. DICK ‘ovsey ART THAT IF THE UNION
REPRESENTATIVE DID NOT HAVE A LETTER INDICATING THAT

THE POSITION WAS RERSENDED, TO REPORT TO THE RETREATED

POSITION.

20

PLAINTIFF RETURNED TO WORK ON MAY 22%”, 2014 AND WAS

 

NOT PROVIDED ANY ree FROM SUPERVISOR OR PLANT
MANAGERS, mn THAT THE RETREATED POSITION WAS

INDEED, RECENDED.
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 6 of 15
zl
ON JUNE 4" 2014 PLAINTIFF WAS CALLED TO THE OFFICE
OF MANAGER SANDERS. WHILE IN HER OFFICE SHE ATTEMPTED
TO GIVE PLAINTIFF AN UNSIGNED LETTER REPRESENTING THAT
THE RETREATED POSITION WAS RESENDEDE.
2&
PLAINTIFF NOTICED THAT THE LETTER WAS UNSIGNED, AND
QUESTIONED MANAGER SANDERS ABOUT THE LACK OF POST
MASTER, GERALD ROANE’S SIGNATURE.
aS
AFTER BEING QUESTION BY THE PLAINTIFF, ABOUT THE
LACK OF POST MASTERS GERALD ROANE SIGNATURE,
MANAGERS SANDERS SHRUGGED HER SHOULDERS, AND SHOWED
PLAINTIFF HER PALMS.
Ale
PLAINTIFF SUBSEQUENTLY, PICKED UP THE LETTER AND

PROCEEDED TO THE UNION OFFICE.

RS
PLAINTIFF PROCEEDED TO THE UNION OFFICE, TO SHOW
UNION REPRESENTITIVE, THAT THE LETTER WAS NOT

AUTHENTIC. HOWEVER HIS COMPLAINT WENT UNANSWERED.
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 7 of 15

2. le

ON JUNE G7 2014, P TIFF APPROACHED POST MASTER
GERALD ROANE AND ASKED HIM, WHY DID HE RESEND THE

RETREATED BID. HIS ANSWER WAS THAT, HE DID NOT RESEND
PLAINTIFF’S RETREATED POSITION.

 

AT
PLAINTIFF INFORMED, POST MASTER GERALD ROANE, THE

HE HAD RECEIVED A LETTER FROM MANAGER SANDERS,

INDICATING, THAT HIS RETREATED POSITION HAD BEEN
RENSENDED, BY HIM.

 

28

POST MASTER ROANT, REQUESTED THAT PLAINTIFF
DELIVER A COPY OF THE LETTER TO HIS OFFICE.
-
ON OR ABOUT JUNE (™ 2014, PLAINTIFF DELIVERED A COPY

OF SAID LETTER TO POST |MASTER ROANE’S OFFICE,

30

ON JUNE 13"" 2014 POST MASTER ROANE, AFTER READING A

COPY OF THE LETTER, ADVISED PLAINTIFF TO REPORT TO HIS

RETREATED POAST AT GOVERNMENT MAILS, DUE TO THE

LETTER FROM HIS OFFICE, BEEING IN QUESTION.

 
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 8 of 15
|

BI
ON JUNE 16" 2014, PLAINTIFF, UNDER ADVISEMENT, OF

POST MASTER ROANE, REPORTED TO HIS RETREATED POST AT

3001 V. STREET N.E, WASHINGTON D.C.
3A

SUBSEQUENTLY AFTER ARRIVING TO THE RETREATED

POST, MANAGER HARRISTON “ YELD TO PLAINTIFF, CAN

I HELP YOU?”.

33
PLAINTIFF RESPONDED TO MANAGER HARRISTON, BY

 

|
TELLING HIM, THAT THEIR CONVERSATION | HHOULD NOT BE
BEFORE THE OTHER EMPLOYEES, THAT WERE STANDING IN HIS
PRESENCE, BUT SHOULD BE DISCUSSED P ATELY IN HIS

OFFICE.
34
MANAGER HARRISTON EXCUSED HI SELF FROM THE
OTHER EMPLOYEES, AND MOTIONED PLAINTIFF TO FOLLOW HIM

TO HIS OFFICE.

35
AFTER ARRIVING TO THE OFFICE, MANAGER HARRISTON, TOLD

 
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 9 of 15

PLAINTIFF THAT HE HAD NO POSITION FOR HIM.

 

36
PLAINTIFF REPLIED Ean ia DUE TO A CERTAIN LETTER BEING

IN QUESTION, HE REPORTED TO THE POST, AS INSTRUCTED BY

POST MASTER ROAN.

 

37.
AFTER HEARING THAT, MANAGER HARRISTON, DROPPED HIS
HEAD, AND TOLD PLAINTIFF TO REPORT TO THE GROUP LEADER
SO HE COULD BE ASSIGNED A POSITION.
34.
PLAINTIFF RESPONDED, THAT HE WAS UNDER LIMITED
DUTY, AND THAT BY POSTAL POLICY, MANAGEMENT IS
RESPONCIBLE FOR ASSIGNING HIM.
39
PLANT MANAGER HARRISTON, RESPONDED BY ADVISING

PLAINTIFF THAT, THE GROUP LEADER CAN CARRY OUT THAT

RESPONCIBILITY.

 

40
PLAINTIFF REPORTED TO GROUP LEADER, JANE DOE, AND

WAS ASSIGNED TO A DUTY STATION.
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 10 of 15

+ /

AFTER WORKING APPROXIMATELY THREE HOURS, PLAINTIFF

42

WAS CALLED TO PLANT MANAGER HARRISTON’S OFFICE.

 

AFTER ARRIVING AT THE OFFICE, ELAN MANAGER

 

HARRISTON TOLD PLAINTIFF THAT, “THEY jp FOR PLAINTIFF

TO REPORT BACK TO THE PLANT.
43

PLAINTIFF ASKED PLANT MANAGER HARRISTON, WHO IS

THE THEY HE IS TALKING ABOUT.
44

PLANT MANAGER HARRISTON RESPONI
BY STATING “I AM THE PLANT MANGER AND
YOU TO RETURN BACK TO THE PLANT“. AND
THAT , PLAINTIFF COMPLIED WITH THE ORD

45

PLANTIFF ARRIVED AT THE PLANT AT
3:30 THAT AFTERNOON. UNDER NO DURESS F.
AND, BEGAN TO WORK.

46

SUBSEQUENTLY, AFTER WORKING AT

DED TO PLAINTIFF
I’M INSTRUCTING
AFTER HEARING

ER.

APPROXITMATELY

ROM MANAGEMENT

 

THE PLANT FOR

APPROXITMATELY FOUR DAYS, PLAINTIF FILLED A PRE-
Case 1:16-cv-01678-KBJ) Document 46-1 Filed 07/23/19 Page 11 of 15

COMPLAINT WITH THE EEOC , 1K-206-0049-14.
47

THE ELM, OR THE EMPLOYEE AND LABOR RELATION
MANUAL, ISSUE 26, SEPTEMBER 2013, seerion 666.12, PROHIBITS

DISCRIMINATION. B. INDIVIDUAL STATUS, NO PERSON MAY BE

 

 

DISCRIMINATED AGAINST BECAUSE OF RACE, COLOR, RELIGION

|
SEX, AGE,NATIONAL ORIGIN, DISABILITY, REPRISAL BASED ON

PROTECTED ACTIVITY, MARITAL OR PARENTAL STATUS, OR

 

SEXUAL ORIENTATION IN CONNECTION WITH EXAMINATION,
APPOINTMENT, REAPPOINTMENT, REINSTATEMENT,
REEMPLOYMENT, PROMOTION, TRANSFER, DEMOTION,

REMOVAL, OR RETIREMENT, AS SO THE ED STATES

 

CONTITUTION’S 5™ 147 AMENDMENTS.

4g

ated

IT IS PLAINTIFF BELIEF THAT PLAN heen, HARRISTON,
DID NOT WANT HOWARD T. TYSON = EMPLOYED AT THE
GOVERNMENT MAILS FACILITY, enciunse WHILE EMPLOYED
|

THERE ee WAS PLAYING HIS GOSPEL MUSIC

| |
AND EXERCISING HIS RELIGIOUS RIGHTS AS A CHRISTIAN.

AG |
FURTHER THE ACTIONS, CONDUCT OF PLANT MANAGER
|
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 12 of 15

HARRISTON, VIOLATED PLAINTIFF’S CLEARLY ESTABLISHED
FEDERAL CONSTITUTIONAL RIGHTS.
50
IT IS PLAINTIFF’S BELIEF, THAT PLANT MANAGER HARRISTON,
NEW AND UNDERSTOOD, THAT HOWARD T. TYSON, IS A
CHRISTIAN, AND LIVES AS SUCH, AND DID NOT WANT PLAINTIFF
BACK AT THE GOVERNMENT MAIES FACILITY.
51
PLANT MANAGER HARRISTON KNEW OR SHOULD HAVE
KNOWN, THAT IT IS ILLIGAL AND UNCONSTITUTIONAL, TO
DISCRIMINATE ON THE BASIS OF RELIGION.
52
THE FALSE LETTER, ALEDGEDLY FROM POST MASTER
GERALD ROANE, RESENDING THE RETREATED POSITION, WAS
A DIRECT RESULT OF PLANT MANAGER HARRISTON’S
INTERVENTION, DUE TO THIS FACT, HE DID NOT WANT PLAINTIFF

THERE, EXERCISING HIS RELIGIOUS BELIEF’S.
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 13 of 15

53
THE LETTER FROM CHRISTOPHER COLES, DATED MAY 29",
2014, WAS CREATED FOR THE PURPOSE OF SUPPRESSING THE
FASCTS THAT IT WAS PLANT MANAGER HARRISTON THAT DID
NOT WANT PLAINTIFF TO RETURN TO THE GOVERNMENT MAILS
FACILITY.
54
BECAUSE THE DEFENDANT FAILED TO GIVE AFFIANT THE
RETREATED POSITION “OUT OF SCHEDULED PAY ENSUED”.
55
OUT OF SCHEDULED PAY IS MANDATORY IF THE FACILITY
FAILED TO FACILITATE TO THE SENIOR EMPLOYEE THEIR
BIDDED OR RETREATED POSITION AT THE PRESCRIBED TIME.
56
AFFIANT SUFFERED THE LOST OF APPROXIMATELY $66,000
PLUS DOLLARS, DUE TO THE FAILURE OF THE DEFENDANT TO
FACILITATE THE RETREATED POSITION AT THE PRESCRIBED
TIME.
57
DUE TO THE FAILURE OF THE DEFENDANT TO FACILITATE

THE RETREATED POSITION, THERE WAS A LOST OF OVERTIME
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 14 of 15

PAY WHICH WOULD AMOUNT TO APROXAMATELY 89,000 OVER

A PERIOD OF ONE YEAR.

AFFIANT SAYETH NOT.

SWORN TO UNDER PENALTY OF PURGERY

 

HOW T. ye SR.

7/8/2019
Case 1:16-cv-01678-KBJ Document 46-1 Filed 07/23/19 Page 15 of 15

CERTIFICATE OF SERVICE

PLAINTIFF CERTIFY THAT A COPY WAS SERVED TO THE
DWFENDANT OFFICE AT 555 4" STREET N.W. WASHINGTON D.C.
ON JULY 22, 2019 BY U.S. FIRST CLASS MAIL. OR HAND DELIVERED.

PAUL CIRINO

555 4™ ST, N.W.

WASHINGTON D.C.
20530

 

  

ARD I dui SR.

12018 LONG RIDGE LN
BOWIE MD, 20715
202-431-1764

 
